Citation Nr: 1811938	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001 and February 2003 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2017. A transcript of the hearing is associated with the file.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension manifests with the need for continuous medication for control; however, his diastolic readings have not been predominantly 100 or more and his systolic readings have not been predominantly 160 or more.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.104, Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017).

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's hypertension is rated under DC 7101.  These criteria provide for a 
10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id.  A 60 percent disability requires diastolic pressure of predominantly 130 or more.  Id.  "DC 7101 demonstrates that this diagnostic code, read as a whole, contemplates the effects of medication in assigning a disability rating for hypertension."  McCarroll v. McDonald, 28 Vet. App. 267, 272 (2016).  Blood pressure measurements are usually given as two numbers, systolic blood pressure over diastolic blood pressure, written as systolic/diastolic.  MedlinePlus, Blood pressure measurements, https://medlineplus.gov/ency/article/007490.htm (last updated Feb. 8, 2018).
	
The Veteran contends that he is entitled to an initial compensable rating for hypertension.  For the reasons that follow, the Board concludes that an initial compensable rating is not warranted.

The January 2014 rating decision granted service connection for hypertension and assigned a noncompensable rating, effective January 23, 2013.  The Board reviews the records for the period prior, particularly in consideration of whether the Veteran's hypertension manifested as a history of diastolic pressure predominantly 100 or more.

Providers recorded the Veteran's blood pressure on a number of occasions during both of his periods of active service.  During the Veteran's first period of active duty, in April 1998, the Veteran's blood pressure was 132/78.  In August 1998, it was 132/82.  In March 1999, the Veteran's blood pressure was recorded at 158/91, but later that month had fallen to 112/64.  In July 1999 it was 118/74 and in October 1999 it was 128/72.  By February 2001, it had risen to 158/84.  During the Veteran's second period of active duty, his blood pressure measurements were 130/99 and 134/96 in March 2003; in May 2003, 153/87; in July 2003, it was 157/84. 

Post-service, the Veteran's blood pressure was measured at visits to VA facilities.  The recorded blood pressure measurements were 132/80 in April 2005, 144/76 in May 2005, 138/90 in October 2005, 112/80 in November 2005, 140/96 and 120/82 in June 2006, 130/80 in July 2006, 122/80 in August 2006, 148/82 in September 2006, 140/90 in March 2007, 130/90 in October 2007, 132/90 in November 2007, 120/80 in March 2008, 136/84 in August 2009, 122/88 in January 2010, 138/82 in October 2012, 136/92 in December 2012, and 138/80 in October 2013.

The Veteran underwent a VA examination in January 2014 for his hypertension.  The examiner measured the Veteran's blood pressure three times on the same day.  The readings were 128/90, 124/84, and 132/86.  He was taking 20 mg of Lisinopril.

The Veteran continued to receive care at VA facilities, which recorded his blood pressure.  In October 2014, the Veteran's blood pressure was recorded at 132/80.  In December 2014, it was 136/83; October 2015, 134/81; May 2016, 132/74; January 2017, 135/77; October 2017, 126/68; January 2018, 118/73.

In regard to lay evidence, the Veteran testified at the December 2017 hearing that he regularly monitored his blood pressure.  He stated it could regularly get up into the 130s and 140s, although he did not make it clear whether he was referring to systolic or diastolic pressure, although the Board finds that it is more consistent with the systolic, given the other blood pressure readings of record.  Alternatively, if the Veteran was alleging that his diastolic pressure went into the 140s, the Board notes that he is competent to testify to symptoms and contemporaneous observations but that the blood pressure measurements of record are more probative because they were taken by medical professionals and recorded.  See Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran quit his job as a pipe fitter because he could no longer perform a job that strenuous.  While working as a pipe fitter, the highest reading he got was 152/94.  The Veteran reported he is prescribed 
20 milligrams of lisinopril, which is confirmed by VA treatment and examination reports, to include most a primary care note from January 2018.

As described above, the Veteran's blood pressure was tested numerous times in the course of regular care and examinations as well as a specific VA examination in regard to his hypertension.  The Board finds that evidence weighs against a finding that the Veteran had any readings of systolic blood pressure of 160 or more or diastolic pressure 100 or more, let alone predominantly readings of that level.  The January 2014 VA examiner recorded blood pressure readings of 128/90, 124/84, and 132/86.  The highest systolic blood pressure measurement of record is 158, recorded in service in March 1999, while the highest diastolic pressure is 99, also recorded in service in March 2003.  Indeed, the VA treatment records show the Veteran's systolic blood pressure was predominantly in the 120s and 130s.  The Veteran's diastolic blood pressure ranged between the 60s and 90s but was predominantly in the 70s and 80s.

The Board notes that 2017 hearing transcript seems to suggest that the Veteran's hypertension has increased in severity since the last VA examination in 2014.  Indeed, the Veteran's representative asked about the possibility of scheduling the Veteran for another examination.  The Board acknowledges this request, but finds that another examination is not currently necessary to adjudicate this issue due to other evidence of record.  For instance, it was noted at the 2017 hearing that the Veteran was taking 20mg of Lisinopril.  The same medication and dosage were recorded at the 2014 VA examination.  A comparison of the Veteran's blood pressure reading in 2013 and 2014 reveals readings consistent with those recorded in late 2017 and early 2018.  Compare October 2013, October 2014 VA examination treatment records, with October 2017, January 2018 VA treatment records.  The Board finds that consistent medical, to include dosage, and the consistent blood pressure reading do not show that the hypertension disability has improved, or that there has been a material change.  38 C.F.R. § 3.327(a) (2017).

In sum, the Board finds that while the evidence shows that continuous medication is required to control the Veteran's hypertension, the preponderance of the evidence shows that his hypertension has not, and does not, manifest currently or with a history of diastolic pressure of predominantly 100 or more, or systolic pressure of 160 or more.  Hence, his disability picture does not meet (or more nearly approximate the requirements for the minimum compensable rating.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.104, DC 7101.

As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 52-53.


ORDER

An initial compensable rating for hypertension is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


